 

Exhibit 10.1

 

 

SIXTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

This SIXTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”)
is made and entered into as of September 27, 2016 (the “Amendment Closing Date”)
by and among Bacterin International, Inc., a Nevada corporation (the
“Borrower”), ROS acquisition offshore lp, a Cayman Islands Exempted Limited
Partnership (“ROS”) and OrbiMed Royalty Opportunities II, LP, a Delaware limited
partnership (“Royalty Opportunities”).

 

WHEREAS, the Borrower, ROS and Royalty Opportunities are party to that certain
Amended and Restated Credit Agreement, dated as of July 27, 2015, as amended by
that certain First Amendment to Amended and Restated Credit Agreement, dated as
of March 31, 2016, that certain Second Amendment to Amended and Restated Credit
Agreement, dated as of May 25, 2016, that certain Third Amendment to Amended and
Restated Credit Agreement, dated as of June 30, 2016, that certain Fourth
Amendment to Amended and Restated Credit Agreement, dated as of July 29, 2016
and that certain Fifth Amendment to the Amended and Restated Credit Agreement,
dated as of August 12, 2016 (the “Credit Agreement”), pursuant to which (i) ROS
and Royalty Opportunities, as Lenders under the Credit Agreement, have extended
credit to the Borrower on the terms set forth therein and (ii) each Lender has
appointed ROS as the administrative agent (the “Administrative Agent”) for the
Lenders;

 

WHEREAS, pursuant to Section 11.1 of the Credit Agreement, the Credit Agreement
may be amended by an instrument in writing signed by each of the Borrower and
the Administrative Agent (acting on behalf of the Lenders);

 

WHEREAS, the Borrower and the Lenders desire to amend certain provisions of the
Credit Agreement as provided in this Amendment.

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

 

1.         Definitions; Loan Document. Capitalized terms used herein without
definition shall have the meanings assigned to such terms in the Credit
Agreement. This Amendment shall constitute a Loan Document for all purposes of
the Credit Agreement and the other Loan Documents.

 

2.         Amendments to Section 3.2. The last sentence of Section 3.2 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

 

“At such time as the Borrower pays, prepays or repays, or is required to pay,
prepay or repay, any principal amount of the Loans, whether on the Maturity Date
or otherwise, whether voluntarily or involuntarily (if involuntarily, whether
required by this Agreement or any other Loan Document) and whether before or
after acceleration of the Obligations, including without limitation any payment
pursuant to any provision of this Section 3.2, the Borrower shall pay to each
Lender, a fee in the amount equal to 9.0% of the aggregate principal amount of
such payment, prepayment or repayment to such Lender.”

 

 

 

 

3.         Amendments to Section 3.4. Section 3.4(a) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

 

“(a)        From and after the Restatement Date until June 30, 2018:

 

          (i)       other than the Interest Period beginning on (and including)
July 1, 2016 and ending on September 30, 2016, interest payable in cash by the
Borrower shall accrue on the Loans during such period at a rate per annum equal
to 9.00%;

 

       (ii)       additional interest (“PIK Interest”) shall accrue on the Loans
during such period at a rate per annum equal to the difference of (A) the sum of
(1) the Applicable Margin plus (2) the higher of (x) the LIBO Rate for such
Interest Period and (y) 1.00% minus (B) 9.00%, and such PIK Interest shall be
added to the outstanding principal amount of the Loans on the last day of each
Fiscal Quarter until June 30, 2018; and

 

       (iii)     during the Interest Period beginning on (and including) July 1,
2016 and ending on September 30, 2016, further PIK Interest shall also accrue on
the Loans during such period at a rate per annum equal to 9.00%, and such PIK
Interest shall be added to the outstanding principal amount of the Loans on
September 30, 2016.”

 

4.         Amendments to Section 7.13. Section 7.13(a) of the Credit Agreement
is hereby amended and restated in its entirety to read as follows:

 

“(a)       maintain a current and complete list of all accounts (of the type
initially set forth on Schedule 6.23) and promptly deliver any updates to such
list to the Administrative Agent; execute and maintain an account control
agreement for each such account, in form and substance reasonably acceptable to
the Administrative Agent (each such account, a “Controlled Account”); and
maintain each such account as a cash collateral account, with all cash, checks
and other similar items of payment in such account securing payment of the
Obligations (and in which Holdings, the Borrower and the Subsidiaries shall have
granted a Lien to the Administrative Agent and the Lenders); provided that (a)
any accounts with an end-of-day balance less than $50,000 individually, or
$100,000 in the aggregate (or such other interim balance, on deposit for no more
than three Business Days, used exclusively for the purposes of making payroll in
the ordinary course of business), used exclusively for payroll, payroll taxes or
employee benefits, to the extent legal requirements prohibit the granting of a
Lien thereon, need not be Controlled Accounts and (b) account number
630600000296 maintained at Big Sky Bank need not be a Controlled Account so long
as such account does not have a balance which exceeds $50,000;”

 

5.         Amendments to Section 8.2. Section 8.2(e) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

 

“(e)        purchase money Indebtedness and Capitalized Lease Liabilities in an
aggregate amount at any time outstanding not to exceed $2,000,000;”

 

 -2- 

 

 

 

6.         Amendments to Section 8.4(a). Section 8.4(a) of the Credit Agreement
is hereby amended and restated in its entirety to read as follows:

 

“(a)       Minimum Revenue Base. The Revenue Base for any Fiscal Quarter shall
not be less than the amount set forth below for such Fiscal Quarter:

 

Fiscal Quarter Ending  Minimum Revenue Base  September 30, 2015  $17,500,000 
December 31, 2015  $20,000,000  March 31, 2016  $20,000,000  June 30, 2016 
$20,000,000  September 30, 2016  $20,000,000  December 31, 2016  $20,000,000 
March 31, 2017  $25,000,000  June 30, 2017  $25,000,000  September 30, 2017 
$27,500,000  December 31, 2017  $27,500,000  March 31, 2018  $27,500,000  June
30, 2018  $27,500,000  September 30, 2018  $30,000,000  December 31, 2018 
$30,000,000  March 31, 2019  $30,000,000  June 30, 2019  $30,000,000  September
30, 2019  $30,000,000  December 31, 2019  $30,000,000  March 31, 2020 
$30,000,000  June 30, 2020  $30,000,000 

 

7.         Waiver of Amended Covenants. The Lenders hereby waive any
non-compliance with the covenants set forth in Section 8.4(c) of the Credit
Agreement as in effect prior to this Amendment for (a) the most recent four
Fiscal Quarters ended September 30, 2016 and (b) the most recent four Fiscal
Quarters ended December 31, 2016.

 

8.         Conditions to Effectiveness of Amendment. This Amendment shall become
effective upon receipt by the Borrower and the Administrative Agent of a
counterpart signature of the other to this Amendment duly executed and delivered
by each of the Borrower and the Administrative Agent.

 

9.         Expenses. The Borrower agrees to pay on demand all expenses of the
Administrative Agent (including, without limitation, the fees and out-of-pocket
expenses of Covington & Burling LLP, counsel to the Administrative Agent)
incurred in connection with the Administrative Agent’s review, consideration and
evaluation of this Amendment, including the rights and remedies available to it
in connection therewith, and the negotiation, preparation, execution and
delivery of this Amendment.

 

 -3- 

 

 

10.       Representations and Warranties. The Borrower represents and warrants
to each Lender as follows:

 

(a)       After giving effect to this Amendment, the representations and
warranties of the Borrower and the Guarantors contained in the Credit Agreement
or any other Loan Document shall, (i) with respect to representations and
warranties that contain a materiality qualification, be true and correct in all
respects on and as of the date hereof, and (ii) with respect to representations
and warranties that do not contain a materiality qualification, be true and
correct in all material respects on and as of the date hereof, and except that
the representations and warranties limited by their terms to a specific date
shall be true and correct as of such date.

 

(b)       After giving effect to this Amendment, no Default or Event of Default
under the Credit Agreement will occur or be continuing.

 

11.       No Implied Amendment or Waiver. Except as expressly set forth in this
Amendment, this Amendment shall not, by implication or otherwise, limit, impair,
constitute a waiver of or otherwise affect any rights or remedies of the
Administrative Agent or the Lenders under the Credit Agreement or the other Loan
Documents, or alter, modify, amend or in any way affect any of the terms,
obligations or covenants contained in the Credit Agreement or the other Loan
Documents, all of which shall continue in full force and effect. Nothing in this
Amendment shall be construed to imply any willingness on the part of the
Administrative Agent or the Lenders to agree to or grant any similar or future
amendment, consent or waiver of any of the terms and conditions of the Credit
Agreement or the other Loan Documents.

 

12.       Waiver and Release. TO INDUCE THE ADMINISTRATIVE AGENT, ACTING ON
BEHALF OF THE LENDERS, TO AGREE TO THE TERMS OF THIS AMENDMENT, THE BORROWER
REPRESENTS AND WARRANTS THAT AS OF THE DATE HEREOF THERE ARE NO CLAIMS OR
OFFSETS AGAINST OR RIGHTS OF RECOUPMENT WITH RESPECT TO OR DEFENSES OR
COUNTERCLAIMS TO ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS AND IN ACCORDANCE
THEREWITH IT:

 

(a)       WAIVES ANY AND ALL SUCH CLAIMS, OFFSETS, RIGHTS OF RECOUPMENT,
DEFENSES OR COUNTERCLAIMS, WHETHER KNOWN OR UNKNOWN, ARISING PRIOR TO THE DATE
HEREOF; AND

 

(b)       RELEASES AND DISCHARGES THE ADMINISTRATIVE AGENT, THE LENDERS, THEIR
AFFILIATES AND THEIR OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, SHAREHOLDERS AND
ATTORNEYS (COLLECTIVELY THE "RELEASED PARTIES") FROM ANY AND ALL OBLIGATIONS,
INDEBTEDNESS, LIABILITIES, CLAIMS, RIGHTS, CAUSES OF ACTION OR DEMANDS
WHATSOEVER, WHETHER KNOWN OR UNKNOWN, SUSPECTED OR UNSUSPECTED, IN LAW OR
EQUITY, WHICH THE BORROWER EVER HAD, NOW HAS, CLAIMS TO HAVE OR

 

 -4- 

 

 

 

(c)      MAY HAVE AGAINST ANY RELEASED PARTY ARISING PRIOR TO THE DATE HEREOF
AND FROM OR IN CONNECTION WITH THE LOAN DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED THEREBY.

 

13.       Counterparts; Governing Law. This Amendment may be executed in any
number of counterparts and by different parties hereto on separate counterparts,
each of such when so executed and delivered shall be an original, but all of
such counterparts shall together constitute but one and the same agreement.
Delivery of an executed counterpart of a signature page of this Amendment by fax
transmission or other electronic mail transmission (e.g., “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this Amendment.
THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING FOR SUCH PURPOSE SECTIONS
5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).

 

[Remainder of Page Intentionally Left Blank]

 

 -5- 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

 

 

BACTERIN INTERNATIONAL, INC.,

as the Borrower

      By: /s/ John Gandolfo   Name: John Gandolfo   Title:   CFO       ROS
Acquisition Offshore LP,
as a Lender and as the Administrative Agent   By ROS Acquisition Offshore GP
Ltd.,   its General Partner   By OrbiMed Advisors LLC,   its investment manager
      By: /s/ Samuel D. Isaly   Name: Samuel D. Isaly   Title:   

Managing Member



      ORBIMED ROYALTY OPPORTUNITIES II, LP,   as a Lender   By OrbiMed ROF II
LLC,   its General Partner   By OrbiMed Advisors LLC,   its Managing Member    
  By:   /s/ Samuel D. Isaly   Name:   Samuel D. Isaly   Title:  

Managing Member

 

Signature Page to Sixth Amendment to A&R Credit Agreement

 

 

 